Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment submitted on October 20, 2020 in response to the previous Examiner’s Office action (OA) mailed on July 23, 2020 have been fully considered. 

Support for claim 1 amendment can be found in paragraph 0022 of US Patent Application Publication No. 2019/0318665 A1 of the present application (“the published application”).  Support for new claim 23 can be found in paragraph 0029 of the published application. 

In view of applicant’s amendment to claim 3, the 35 USC 112(b) rejection is withdrawn. 

In view of applicant’s amendment and comments, the 35 USC 102(a)(1) rejection of claims 1-2 and 4-5 over EP 1383182 is withdrawn. 

In view of applicant’s amendment and upon reconsideration, the obviousness type double patenting rejection against US Application SN 16/309,038 is withdrawn. 


A new 35 USC 103 rejection based on Chau (US 8,623,481B2) is made.

Full faith and credit is given to the search and action of the previous Examiner.
MPEP 704.01.

Claim Objections

Claim 1 is objected to because of the following informalities:  

Claim recitation “wherein the active material is printed on the substrate web” should be replaced with the recitation “wherein the pattern of active material is printed on the substrate web” in order to provide consistency with the recitation “a pattern of active material on a surface” in clam 1. 

 Appropriate correction is required.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, this claim recites “a pattern of active material on a surface of the substrate web” and “wherein the pattern of the active material is repetitive and forms a region of said surface that is free from any active material”.  Given that the pattern contains active material, it is unclear how the pattern can form a region that is free of any active material.  For purpose of examination, the recitation “forms a region of said surface that is free from any active material” is interpreted as there is a region of the surface of the substrate web that is free of active material. See 0065 of the published application and Figure 2).  The recitation “and forms a region of said surface that is free from any active material” should be replaced with “and a region of said surface is free from an active material”. 

Claim 4 recites the limitation "the substrate surface". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 8,623,481B2).

As to claim 1, Chau discloses a continuous strip of material (also referred to by Chau as “continuous banded film or sheet 12”) containing longitudinal bands of oxygen absorber (pattern of active material) between and separated by transparent areas (column 2, lines 55-60, Figure 1,  and column 3, lines 15-20).   Chau further discloses that the continuous banded film or sheet 12 (label facestock film) having a outer layers 27, 31 (substrate web) and an inner layer 29.  Further, Chau discloses that the inner layer 29 has oxygen absorbing portions 24, 26 (pattern of active material) and transparent portions 28, 30, and 32, to form oxygen absorbing bands 18, 20 (pattern of active material), and the transparent bands 14, 15, 16 of the sheet 12 (column 3, lines 50-60 and Figure 2).  

As to claim limitation of the substrate web including one or more label forming regions and one or more matrix regions, It is submitted that Chau discloses that the outer layers 17, 31 are transparent and printable (column 3, lines 55-56).  Moreover, Chau discloses presence of printing 52 over the areas 24, 26 of the film that contain oxygen absorbent (column 4, lines 20-25).  It is submitted that the present specification discloses that one or more matrix regions and one or more label forming regions of the facestock film may be determined during the creating of the facestock film, before cuts are made.  For example components such as any ink that is applied to the facestock film can define the different regions. See 0016 of the published application.  Accordingly the regions of the layer 31 of Chau that are under the oxygen absorbing portions 24, 26 (Figure 2) on which printing is applied are interpreted to suggest “label-forming regions” and the regions of the layer 31 that are under transparent portions 28, 30, and 32 are interpreted to suggest matrix regions. 

As to claim limitation of the pattern of active material is repetitive and forms a region of said surface that is free from any active material”, it is submitted that as seen in Figures 1-2 of Chau, the oxygen absorbing bands 18 and 20 on the layer 31 areas on the top surface of the layer 31 that are under the transparent portions 28, 30, and 32).  Further, as to claim limitation of wherein said region at least partially overlaps with one or more of the one or more matrix region, it is submitted that the claimed invention do not clearly set forth any structural or compositional distinction between the region of the surface of the substrate web that is free of active material and one or more matrix regions that are comprised by the substrate web.   As such, a person having ordinary skill in the art would recognize that the areas (region) on the top surface of the layer 31 (substrate web) that are free from active material at least partially overlaps with the one or more matrix regions (i.e. regions of the layer 31 that are under transparent portions 28, 30, and 32). 

As to claim 1 limitation of the active material is printed on the substrate web, it is submitted that Chau discloses “The packaging films of the invention may be extruded as a continuous unitary packaging member with an oxygen barrier layer and layers with bands of oxygen absorbent. Alternatively a continuous oxygen absorber banded extruded sheet may be formed and then laminated with separately formed oxygen barrier layer containing sheet by the use of suitable tie layers to adhesively connect the sheets. The packaging may be printed by printing the barrier layer sheet prior to lamination. It is also possible to print the oxygen banded material after extrusion or laminating.” (Column 5, lines 40-50).   Accordingly, it would have been obvious to a 

Alternatively, as to claim limitation of the active material is printed on the substrate web, it is submitted that this limitation is interpreted as product by process limitation.  It is submitted that the product by process claim are not limited to the manipulation of the recited steps, only the structure implied by the steps.  MPEP 2113.  It is submitted that the presently claimed substrate web includes a pattern of active material such that there is a region on the surface of the substrate web that is free of the active material.  Chau as set forth previously discloses pattern of active material on a surface of a substrate web and region that is free of the active material.  As such, no unobvious difference is seen between the claimed active material that is printed on the substrate web versus the active material of Chau that is provided on the surface of the substrate web. 

As to claim 2, no difference is seen between the claimed pattern and the pattern disclosed by Chau. Accordingly, absent any factual evidence on the record it is reasonable to presume that the pattern of Chau intrinsically increases the surface areas of the active material.  MPEP 2112.01 (I). 



As to claim 4, as set forth previously, a person having ordinary skill in the art would recognize that the areas (region) on the top surface of the layer 31 of Chau (substrate web) that are free from active material extend over all of one or more of the one or more matrix regions (i.e. regions of the layer 31 that are under transparent portions 28, 30, and 32). 

As to claim 5, Chau discloses that the active material is oxygen scavenger (column 1, lines 5-10). 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 8,623,481B2) as applied to claim 1 above, and further in view Xie et al. (US 6,503,620B1). 
Chau is silent as to disclosing formation of cuts as claimed. 

However, Xie discloses multilayer pressure sensitive adhesive constructions for labels (column 1, lines 5-10). Xie further discloses that “In a typical process for "converting" the label construction, the facestock is printed, the facestock and adhesive die-cut down to the liner surface to outline the label shape, and the waste material between the labels (matrix) is removed by stripping.” (Column 1, lines 30-35).  Accordingly, a person having ordinary skill in the art would have found it obvious to .  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 8,623,481B2) as applied to claim 1 above, and further in view of Solovyov (US 2007/0020456A1).

Chau is silent as to disclosing claim 23.  
However, Solovyov discloses oxygen scavenger particles (0001).  Further, Solovyov discloses that the oxygen scavenging particles can be blended together with a base polymer (binder) (0053). As such, it would have been obvious to from active material particles held in a binder, motivated by the desire to use active material comprising active material particles held in a binder in formation of a film with oxygen absorbing regions of Chau. 

Response to Arguments
Applicant’s arguments submitted on October 20, 2020 are moot in view of the new grounds of rejection as set forth in the current OA. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016/181132A1 discloses film for use in packaging comprising particles that are capable of removing VOCs. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 13, 2021